             Case 1:18-cv-02664 Document 4 Filed 11/19/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 Senator RICHARD BLUMENTHAL, Senator
 SHELDON WHITEHOUSE, and Senator MAZIE
 K. HIRONO,

               Plaintiffs,

        v.
                                                            Civil Action No. 1:18-cv-2664
 MATTHEW G. WHITAKER, in his official
 capacity as purported Acting Attorney
 General of the United States; and DONALD J.
 TRUMP, in his official capacity as President of the
 United States,

               Defendants.



                                NOTICE OF APPEARANCE

       TO THE CLERK OF COURT:

       Please enter the appearance of Ben Berwick as counsel of record for Plaintiffs in the

above-captioned matter.



Date: November 19, 2018                                /s/ Ben Berwick
                                                       Ben Berwick (D.D.C. Bar No. MA0004)
                                                       THE PROTECT DEMOCRACY PROJECT
                                                       10 Ware St.
                                                       Cambridge, MA 02138
                                                       (202) 856-9191
                                                       Ben.Berwick@protectdemocracy.org
